COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Andres Gilberto Flores v. The State of Texas

Appellate case number:    01-09-01125-CR

Trial court case number: 09-DCR-051481

Trial court:              268th District Court of Fort Bend County

        On July 5, 2012, the Court abated the above-referenced appeal, remanded the case to the
trial court for the appointment of new appellate counsel, and ordered the trial court to inform this
Court in writing of the identify of new counsel and the date of appointment by July 25, 2012.
Nevertheless, no notice that new counsel has been appointed has been filed with this Court.
        Accordingly, we continue the abatement of this case and ORDER the trial court, within
five days of the date of this order, 1 to appoint new appellate counsel to represent Andres Gilberto
Flores in this appeal and to issue a written order of appointment. We further ORDER the trial
court clerk to file a supplemental clerk’s record containing the trial court’s order appointing
counsel to represent appellant no later than 10 days from the date of this order.
       It is so ORDERED.



Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court


Date: September 4, 2012




1
       Because the trial court has previously found appellant indigent, no hearing is necessary
       and appellant need not be present at the time the trial court appoints new counsel to
       represent him.